Dissenting Opinion.
Reinhard, J., and Crumpacker, J. —
There is no evidence that the appellant knew Josie Johnson, or had ever seen her in his life. There is no pretence that she was present at the sale. The offence of selling to a minor is one of intent, and there is nothing from which the court could legally infer such intent, for there is no evidence to show that *573he knew she was a minor. It is also very unsafe to base the conviction of a party upon such unreliable testimony as that of the witness Daily Wilson, who, by his own admissions upon cross-examination, destroys his evidence in chief. The rules of the criminal law should be applied as strictly in this class of cases as in any other.
Filed Feb. 5, 1892.